Name: Council Decision of 10 November 2000 implementing Common Position 2000/696/CFSP concerning the maintenance of specific restrictive measures against Mr Milosevic and persons associated with him
 Type: Decision
 Subject Matter: international law;  political framework;  criminal law;  international affairs;  political geography;  executive power and public service
 Date Published: 2000-11-14

 Avis juridique important|32000D0697Council Decision of 10 November 2000 implementing Common Position 2000/696/CFSP concerning the maintenance of specific restrictive measures against Mr Milosevic and persons associated with him Official Journal L 287 , 14/11/2000 P. 0002 - 0018Council Decisionof 10 November 2000implementing Common Position 2000/696/CFSP concerning the maintenance of specific restrictive measures against Mr Milosevic and persons associated with him(2000/697/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union and, in particular, Article 23(2) thereof,Having regard to Common Position 2000/696/CFSP on the maintenance of specific restrictive measures against Mr Milosevic and persons associated with him(1), and in particular Article 1(2) thereof,Having regard to Council Common Position 2000/599/CFSP of 9 October 2000 on support to a democratic Federal Republic of Yugoslavia and the immediate lifting of certain restrictive measures(2),Whereas:(1) In order to implement Article 1(2) of Common Position 2000/599/CFSP, the Council has to adopt a list of persons reported for non-admission in the Member States.(2) Council Decision 1999/319/CFSP of 10 May 1999 implementing Common Position 1999/318/CFSP concerning additional restrictive measures(3) against the Federal Republic of Yugoslavia should be repealed,HAS DECIDED AS FOLLOWS:Article 1The persons to which the obligation of non-admission referred to in Article 1 of Common Position 2000/696/CFSP applies are the following:>TABLE>Article 2Decision 1999/319/CFSP is hereby repealed.Article 3This Decision shall take effect on the date of its adoption.Article 4This Decision shall be published in the Official Journal.Done at Brussels, 10 November 2000.For the CouncilThe PresidentC. Josselin(1) See page 1 of this Official Journal.(2) OJ L 261, 14.10.2000, p. 1.(3) OJ L 123, 13.5.1999, p. 1.